Exhibit 23.1 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1/2A, of Firefish, Inc., of our report dated May 6, 2009 on our audit of the financial statements of Firefish, Inc. as of March 31, 2009, and the related statements of operations, stockholders’ equity and cash flows since inception on April 29, 2008 through March 31, 2009, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada July 22, 6490 West Desert Inn Rd, Las
